Citation Nr: 0014326	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Whether the veteran is competent for VA purposes under the 
provisions of 38 C.F.R. § 3.353.  


REPRESENTATION

Appellant represented by:	Richard M. Arnold, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1978 to December 
1979.  This matter comes on appeal from a December 1997 
decision by the Denver, Colorado, VA Regional Office (RO).

The veteran  has been in receipt of a 70 percent rating for a 
schizophreniform disorder, formerly classified as 
schizophrenia, since 1990.  He was awarded a temporary total 
rating under 38 C.F.R. § 4.29 for a qualifying period of 
hospitalization in 1993.  He has been rated as incompetent 
for VA purposes since February 1991.  

In August 1999, this case was remanded by the Board to afford 
the veteran a requested hearing.  As a result, a 
videoconference hearing was conducted by the undersigned 
member of the Board in October 1999, a transcript of which is 
of record.  


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. There is no reasonable doubt that the veteran lacks the 
mental capacity to contract or mange his own affairs, 
including disbursement of funds without limitation, as a 
result of continuing alcohol and substance abuse.  


CONCLUSION OF LAW

The veteran is incompetent for VA purposes. 38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.353 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  That is, his assertion that he is 
competent to handle his affairs with a supporting medical 
opinion renders his claim plausible.  All facts relevant to 
the veteran's claim have been properly developed and VA has 
met its statutory obligation to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. § 
5107.  

Factual Background

The veteran has been found incompetent for VA purposes since 
1991.  The record shows that he underwent numerous 
hospitalizations for drug abuse and psychotic symptomatology 
from 1977 to 1993.

A September 1995 note shows that the veteran was seen in a VA 
emergency room seeking medication.  It was noted that the 
veteran was in the day program for treatment of his abuse of 
cocaine and alcohol and that his medication had been 
discontinued until he had three negative urine screens.  The 
day program director was contacted and he advised that the 
veteran should not be given medication since his urine 
screens had been positive.  

The veteran underwent a VA examination in December 1995.  The 
veteran reported receiving $10 a day, which he picked up at 
the VA on a daily basis.  The examiner reported that the 
veteran had been trying to get a new conservator, but had 
been unsuccessful.  The examiner noted that based on the 
veteran's lifestyle and addiction to crack cocaine, he 
understood why no change had been made.  The veteran reported 
using cocaine the past summer.  The veteran also reported 
that he had gone off all medication on his own, because the 
VA made dispensing medication to him contingent on his having 
clean urine.  Following review of the veteran's history and 
examination, pertinent diagnoses were schizophrenia and crack 
cocaine abuse.  Further, the examiner determined that the 
veteran was not competent for VA purposes.  A subsequent 
rating action in January 1996 continued the finding of 
incompetency for VA purposes.  

In May 1996, the veteran sought to be declared competent for 
VA purposes.  That same month, a field examiner contacted the 
veteran.  The veteran reported that he was participating in 
the substance abuse program and that his urine had remained 
clean.  

The field examiner then spoke to veteran's substance abuse 
counselor who felt that the veteran was not yet capable of 
good judgment.  She recited an instance where the veteran had 
not exercised good financial judgment, when he attempted to 
withdraw $10,000 from the conservator's account.  She also 
noted that they had made an agreement with the veteran that 
if complied with the elements of the program, then they would 
assist him in retaining his competency status, but he had not 
done so.  She also suggested some changes in dispensing VA 
money to the veteran.  

Based on the foregoing interviews, the field examiner felt 
the veteran's handling of his own funds was still 
questionable for now.  He noted that the veteran had 
computational skills, but to give him his assets and control 
of his income all at once would more than likely be 
disastrous.  He suggested an increase in the veteran's 
allowance and that it be paid on a weekly rather than daily 
basis.  He felt that the veteran's competency should be 
determined over the next several months based on his 
participation the substance abuse program and also on the 
recommendations of program personnel.  

A report of contact dated in June 1996 shows that a veterans 
service officer (VSO) had reviewed the field examiner's 
report and had contacted the veteran's counselor.  She 
informed him that the veteran was much improved, but that it 
was her opinion that he was still not competent to manage his 
financial affairs referencing his purchase of a car, when he 
hadn't demonstrated that he had a driver's license.  The 
veteran also was said to have broken an agreement with his 
fiduciary and created a large telephone bill.  The VSO did 
arrange a change in the method of VA payment to the veteran 
from daily to weekly.  

A rating action in June 1996 continued the finding of 
incompetency for VA purposes.  Notice of this decision was 
sent that month to the veteran's custodian and his then 
representative.  

A December 1996 treatment note shows that the veteran chose 
to be discharged from the substance abuse program, rather 
than follow his treatment plan.  

An August 1997 notation shows the veteran sought reentrance 
into the substance abuse program on the advice of his 
attorney.  He reported that he was using "a little" and was 
also drinking.  He was advised that he would have to remain 
both clean and dry to participate in the program.  He advised 
that he would think about the commitment and call back.  

In October 1997, the veteran underwent a competency 
evaluation by a private psychiatrist, John S. Graves, M.D.  
He noted that he had reviewed the veteran's VA records that 
had been provided him by the veteran's attorney.  In his 
report, he furnished a detailed history of the veteran's 
psychiatric status over the years noting several instances of 
criminal activity since 1993.  He also furnished his current 
findings on examination.  

In his opinion, the veteran was mentally competent to manage 
his own financial affairs and did not lack the mental 
capacity to control or manage his own affairs including 
disbursements of funds without limitation.  He found the 
veteran was not psychotic and was without evidence of thought 
disorder or schizophrenia.  He noted that while the veteran 
still episodically abused cocaine and alcohol that he had not 
been hospitalized in 4 years.  He felt that the fact that the 
veteran chooses periodically to spend significant amounts of 
money on his drug habit did not, ipso facto, suggest he is 
mentally incompetent.  

In conclusion, the doctor noted that the veteran's use of 
alcohol and cocaine over the years had led to toxic psychotic 
reactions that simulated schizophrenia.  He noted a moderate 
decrease in his drug and alcohol intake over the past four 
years had resulted in no hospitalizations during the period.  
He felt the veteran was mentally competent to manage his own 
funds, but felt it was highly likely that he will maintain a 
drug and alcohol intake unless he can be convinced to enter a 
regular treatment program.  

The veteran underwent a VA psychiatric examination in 
November 1997.  The examiner noted that he had reviewed Dr. 
Graves' extensive report.  He concurred with most of Dr. 
Graves' findings including his opinion that the veteran's 
psychotic symptoms were attributable to his substance abuse 
and had decreased with less substance use.  However, he noted 
that the veteran still had a serious disorder in that he 
became psychotic on use of cocaine and marijuana.  He noted 
that the treatment approach that was most effective was 
providing structure to diminish his impulsive use of drugs.  
This took the form of limiting his access to money by use of 
a fiduciary.  He noted the veteran was frequently non-
compliant with other treatment efforts and currently is 
unaffiliated with any treatment program.  The examiner felt 
the veteran was incompetent to provide for himself in that 
his impulsivety and addiction would soon lead to 
homelessness, psychosis and hospitalization.  His diagnoses 
were schizopheniform disorder; Cocaine induced psychotic 
disorder with delusions and hallucinations; Alcohol 
dependency and Cannabis abuse.  

The veteran was examined in August 1998 for competency 
purposes.  The examiner noted a review of the medical 
evidence to include Dr. Graves' report and the VA examination 
of November 1997.  He felt that Dr. Graves may have based his 
finding of competency on the absence schizophrenic illness.  
He also provided an interim history of the veteran's 
psychiatric status since the last examination.  After review 
and examination, the examiner agreed that the veteran 
demonstrated no thought disorder and that his previous 
psychotic symptomatology was attributable to his substance 
abuse.  He further stated that it was most likely that the 
veteran continued to use substances and that he was not 
competent to manage money as long as he cannot demonstrate 
competence in managing money.  The examiner felt that there 
was no use in referring the veteran for future psychiatric 
evaluation in regard to competency unless there is a 
sustained effort to remain drug free and to be productive.  
In this regard, the examiner felt that a minimum would be 
entrance into a drug treatment program with monitored urines 
and an accumulated record of drug and alcohol-free living.

At the October 1999 videoconference hearing, the veteran 
described his current situation and activities.  He reported 
being convicted of driving under the influence last summer 
and was undergoing alcohol educational therapy and Antabuse 
treatment by order of the court.  He described how he would 
allocate his money if found competent.  He indicted he was 
participating in a course to allow him to enter into the 
construction field.  He stated that the program did not allow 
drug use, but he stated that he had dabbled with drugs as 
recently as the week before the hearing.  He stated that he 
was taking no prescribed medication and that he was not 
receiving any treatment for his psychiatric condition or his 
substance abuse.  The veteran's attorney suggested that there 
was reasonable doubt as to the veteran's competency, which 
should be resolved in the veteran's favor.  He also argued 
that the VA personnel had relied on earlier decisions rather 
than exercising independent judgment as to the veteran's 
competency.  It was also argued that insufficient weight had 
been given to Dr. Graves' evaluation.  

Criteria

VA regulations state that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (1999).  There is a presumption in favor of 
competency.  Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (1999).  Medical opinion is 
required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, the rating agency will make no determination of 
incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (1999).  Determinations relative to incompetency 
should be based upon all evidence of record, and there should 
be a consistent relationship between the percentage of 
disability, facts relating to commitment or hospitalization 
and the holding of incompetency.  Id.


Analysis

In the instant case, a preponderance of the evidence 
establishes that the veteran lacks the capacity to manage his 
own affairs, particularly the disbursement of his funds.  
This view is based on the overwhelming medical evidence of 
record that clearly, and with supporting rationale, shows the 
veteran to be incompetent for VA purposes.  

Consideration has been given to the veteran's assertion that 
he is competent to handle his affairs.  However, where as in 
this case, an issue involves medical knowledge, competent 
medical evidence is required.  Sanders v. Brown, 9 Vet. App. 
525, 529 (1996)(stating that a VA determination of 
incompetency must stand when only rebutted by lay evidence).  
It thus follows that the veteran's lay assertion as to his 
competency is insufficient on its own to support a finding 
that the veteran is competent.  Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); Sanders, Id.

A review of the evidentiary record, as set out above, shows 
that the veteran has had a long history of extensive 
substance abuse.  The three most recent examiners, private 
and VA, have attributed the veteran's psychotic symptoms as 
well as his multiple hospitalizations ending in 1993 to his 
substance abuse.  It is due in part to the establishment of a 
fiduciary to control his money flow and thus the extent of 
his drug involvement that the veteran no longer requires 
periodic hospitalization for psychotic symptoms.  While the 
veteran is shown to have continued his substance and alcohol 
abuse, the veteran is limited in his degree of involvement 
due to his limited control over his VA funds.  The record 
shows that the veteran has been encouraged to complete the 
substance abuse program in order to regain his competency 
status, but the veteran has been unable or unwilling to do 
so. 

The VA field examiner, counselor, and treating medical 
personnel as well as the two most recent VA examiners, attest 
to the veteran's incompetency due to his continuing substance 
abuse.  They all state, in effect, that in the absence of 
successful drug and alcohol treatment, the veteran will use 
his assets and uncontrolled income for the purchase of larger 
amounts of drugs and as a result will develop, as he did 
before, psychotic symptoms requiring hospitalization.  In 
their opinion, to provide the veteran with unlimited access 
to his funds would result in not only misuse of said funds, 
but also additional harm to the veteran.  Their medical 
opinions are shown to be independent, based on their own 
dealings with the veteran, his medical history and his 
demonstrated symptomatology when using drugs.  

The Board has carefully considered the favorable opinion from 
Dr. Graves, but notes that his opinion as to competency 
appears to be based primarily on the absence of any 
demonstrated thought disorder or psychotic symptoms at the 
time of his evaluation.  In this case, it is not the acquired 
psychiatric disorder that is shown to be the underlying cause 
of the veteran's incompetency, but rather the veteran's long-
term substance and alcohol abuse.  In this regard, Dr. Graves 
noted that the veteran's use of alcohol and cocaine over the 
years had led to toxic psychotic reactions and has simulated 
schizophrenia.  He noted a moderate decrease in his drug and 
alcohol intake over the past four years had resulted in no 
hospitalizations during the period.  While he felt the 
veteran was mentally competent at the time of his evaluation 
in 1997, he too felt it was highly likely that the veteran 
would remain on drugs and alcohol unless he could be 
convinced to enter a regular treatment program.  

While the Board has considered Dr. Graves' favorable opinion, 
the preponderance of the medical evidence is against a 
finding of competency.  The medical evidence prior to his 
evaluation indicated incompetency.  The subsequent VA 
examiners in 1997 and 1998 agreed with Dr. Graves as to the 
absence of any thought disorder or psychotic symptoms on 
examination.  However, they both concluded that in the 
absence of substance abuse treatment, the veteran's long-term 
substance abuse and addictions would lead him to use any 
additional funds under his control for the purchase of drugs.  
Thus, his addictions would, in fact, limit his ability to 
disburse such funds.  The Board finds that there is no 
reasonable doubt concerning the veteran's competency; the 
preponderance of the evidence establishes that he is 
incompetent for VA purposes. 38 C.F.R. § 3.353.   


ORDER

The veteran is incompetent under the provisions of 38 C.F.R. 
§ 3.353.  The appeal is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

